


Exhibit 10.17






EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 8th
day of July, 2013 (the “Effective Date”) by and between Healthland Holdings,
Inc. (the “Corporation”) and Chris Bauleke (the “Executive”).
RECITALS
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A.    The Corporation desires that the Executive be employed by the Corporation
to carry out the duties and responsibilities described below, all on the terms
and conditions hereinafter set forth.
B.    The Executive desires to accept such employment on such terms and
conditions.
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
1.
Employment and Duties.



1.1
Employment. The Corporation does hereby hire, engage and employ the Execu-tive
on an at-will basis, subject to the terms and conditions expressly set forth in
this Agreement, including, but not limited to, Section 5 of this Agreement. The
Executive does hereby accept and agree to such hiring, engagement and employment
on the terms and conditions expressly set forth in this Agreement.



1.2
Duties. The Executive shall serve the Corporation as its Chief Executive Officer
and as Chief Executive Officer of Healthland, Inc. and shall perform and have
the responsibilities, duties, status and authority customary for a position in
an organization of the size and nature of the Corporation, subject to the
directives of the Corporation’s Board of Directors (the “Board”) and the
policies of the Corporation as in effect from time to time (including, without
limitation, the Corporation’s business conduct and ethics policies, as they may
be amended from time to time). In addition, as soon as practicable following the
commencement of the Executive’s employment, the Executive shall be appointed to
serve as a member of the Board.



1.3
No Other Employment; Time Commitment. For so long as the Executive is employed
with the Corporation, the Executive shall both (i) devote the Executive’s full
business time, energy and skill to the performance of the Executive’s duties for
the Corporation and (ii) hold no other employment. During the term of this
Agreement, the Executive shall be entitled to serve on corporate, civic,
charitable, industry association or professional association boards or
committees, so long as such activities do not interfere with the performance of
the Executive’s duties and responsibilities as required by this Agreement and do
not involve a conflict of interest with the Executive’s duties or
responsibilities hereunder. The Executive shall promptly notify the Corporation
of his participation in any of the activities described in the preceding
sentence, and the Executive agrees to resign from any position or cease any
activity if the Board of Directors of the Corporation determines that the
activity or position would interfere with the performance of the Executive’s
duties and responsibilities under this Agreement or would present a conflict of
interest. The Corporation acknowledges the activities set forth on Exhibit A
attached hereto, and additional approval of those activities is not required.



1.4
No Breach of Contract. The Executive hereby represents to the Corporation that:
(i) the execution and delivery of this Agreement by the Executive and the
Corporation and the performance by the Executive of the




--------------------------------------------------------------------------------




Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any other agreement or policy to which the Executive is
a party or otherwise bound; (ii) the Executive has no information (including,
without limitation, confidential information and trade secrets) relating to any
other person or entity which would prevent, or be violated by, the Executive
entering into this Agreement or carrying out his duties hereunder; and (iii) the
Executive is not bound by any confidentiality, trade secret or similar agreement
with any other person or entity which would prevent, or be violated by, the
Executive (x) entering into this Agreement or (y) carrying out his duties
hereunder.


1.5
Location. The Executive’s principal place of employment shall be the offices of
the Corporation located in Minneapolis, Minnesota. The Executive acknowledges
that he may be required to travel from time to time in the course of performing
his duties for the Corporation.



2.
Term. The Executive’s employment under this Agreement shall commence as soon as
reasonably practicable following the date of this Agreement on the date that is
mutually agreed by the Corporation and the Executive, which, for purposes of
this Agreement, will be hereinafter referred to as the “Commencement Date,” and
which shall not be later than July 1, 2013. Notwithstanding any other provision
in this Agreement, if the Com-mencement Date does not occur on or prior to July
1, 2013, then this Agreement shall terminate and shall have no force and effect.
The period from the Commencement Date until the first to occur of (i) the
termination of the Executive’s employment under this Agreement, or (ii) the
termination of this Agreement, pursuant to the terms hereof, is hereinafter
referred to as “the term of this Agreement” or “the term hereof.”



3.
Compensation.



3.1
Base Salary. During the term hereof, the Executive’s base salary (the “Base
Salary”) shall be paid in accordance with the Corporation’s regular payroll
practices in effect from time to time, but not less frequently than in monthly
installments. As of the Commencement Date, the Executive’s Base Salary shall be
at an annualized rate of $350,000. The Compensation Committee of the Board shall
review the Executive’s Base Salary at least annually and may increase the Base
Salary from time to time at its sole discretion.

 
3.2
Incentive Bonus. During the term hereof, in addition to the Base Salary, the
Executive shall be eligible to receive an annual incentive bonus for each fiscal
year with a target amount equal to $200,000 (“Incentive Bonus”). For calendar
year 2013, the Executive shall receive a pro-rated Incentive Bonus based on the
target amount, multiplied by a fraction, the numerator of which is the number of
days from the Commencement Date until December 31, 2013 and the denominator of
which is 365. The actual amount of any Incentive Bonus earned by the Executive
each calendar year after 2013 shall be determined by the Compensation Committee
of the Board in its discretion, based on the achievement of performance
objectives established by the Board in consultation with the Executive for that
particular year. The actual Incentive Bonus earned for each fiscal year (if any)
shall be paid no later than March 15 of the fiscal year following the fiscal
year in which the bonus is earned, subject to the Executive’s continued
employment by the Corporation or its affiliates through the payment date.



3.3
Equity Compensation. At the next regularly scheduled meeting of the Board
following the Commencement Date, the Board shall grant an award of equity-based
compensation in the form of a stock option grant (the “Equity Award”) under the
Corporation’s equity incentive plan (“Equity Plan”), as the same may be amended
from time to time. The terms and conditions of the Equity Award shall be
documented in a corresponding equity award agreement between the Corporation and
the Executive. The Equity Award will consist of a stock option grant
representing 4.0% of the fully diluted common equity of the Corporation at the
time of the grant. The exercise price of the Equity Award will be the fair
market value of a share of the Corporation’s common stock on the date of grant.
The Equity Award shall vest as follows: 25% of the award shall vest on the first
anniversary of the Commencement Date and the remaining 75% of the award shall
vest in 36 substantially equal monthly installments on the last day of each
applicable month beginning with the month following the first anniversary of the
Commencement Date. In each case, the vesting of the Equity Award is subject to
the Executive’s continued employment by the Corporation through the respective
vesting date. If a Change in Control Event (as defined in the Equity Plan)
occurs, the Executive shall be entitled to full accelerated vesting of the
Equity Award, so that the Equity Award is vested as to all of the covered shares
of the Corporation’s Common Stock as of the Change in Control Event, subject to
the Executive’s continued employment through the Change in Control Event.




2

--------------------------------------------------------------------------------






4.
Benefits.



4.1
Retirement, Welfare and Fringe Benefits. During the term hereof, the Executive
shall be eligible to participate in all employee retirement and welfare benefit
plans and programs, and fringe benefit plans and programs, made available by the
Corporation to the Corporation’s executive employees generally, in accordance
with the terms of such plans and as such plans or programs may be in effect from
time to time. For avoidance of doubt, such benefit plans include a “wellness
bonus” in the amount of $20,000 annually (pro-rated for partial years) to be
paid in installments each payroll period.



4.2
Reimbursement of Business Expenses. During the term hereof, the Executive shall
be authorized to incur reasonable expenses in carrying out the Executive’s
duties for the Corporation under this Agreement and shall be eligible for
reimbursement of all reasonable business expenses the Executive incurs during
the term hereof in connection with carrying out the Executive’s duties for the
Corporation, subject to the Corporation’s expense reimbursement policies as in
effect from time to time.



4.3
Vacation and Other Leave. During the term hereof, the Executive’s annual rate of
vacation accrual, including Paid Time Off (PTO), shall be four (4) weeks per
year or as otherwise agreed by the Executive and the Board; provided that such
vacation shall accrue and be subject to the Corporation’s vacation policies for
senior executives as in effect from time to time. The Executive shall also be
eligible for all other holiday and leave pay generally available to other
executives of the Corporation.



4.4
Liability Insurance. During the term hereof, the Executive shall be covered by
directors’ and officers’ liability insurance maintained by the Corporation for
the benefit of its directors and officers.



5.
Termination of Employment.



5.1
Generally. The Executive’s employment by the Corporation, and the term hereof,
may be terminated at any time (i) by the Corporation with or without Cause (as
defined in Section 5.5), (ii) by the Corporation in the event that the Executive
has incurred a Disability (as defined in Section 5.5), (iii) by the Executive
for any reason, or (iv) due to the Executive’s death.



5.2
Notice of Termination. Any termination of the Executive’s employment under this
Agreement (other than because of the Executive’s death) shall be communicated by
written notice of termination from the terminating party to the other party,
which termination shall be effective (i) no less than thirty (30) days (or such
shorter period as the Corporation may require) following delivery of such notice
in the event of a termination by the Executive for any reason or
(ii) immediately (subject to Section 5.5 of this Agreement) in the event of a
termination by the Corporation for any reason. The notice of termination shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.



5.3
Benefits Upon Termination.



a.If the Executive’s employment by the Corporation is terminated during the term
hereof by the Corporation for Cause or due to Disability, by the Executive
without Good Reason or due to the Executive’s death (in any case, the date that
the Executive’s employment by the Corporation terminates is referred to as
the “Severance Date”), the Corporation shall have no further obligation to make
or provide to the Executive (or the Executive’s estate in the case of his
death), and the Executive (or his estate, as applicable) shall have no further
right to receive or obtain from the Corporation, any payments or benefits other
than payment, within 30 days after the Severance Date (or earlier if required by
applicable law), of (i) any Base Salary that had accrued but had not been paid
(including accrued and unpaid vacation time) on or before the Severance Date;
and (ii) any reimbursement due to the Executive pursuant to Section 4.2 for
expenses incurred by the Executive on or before the Severance Date (the “Accrued
Obligations”). The treatment (including, without limitation, the cancellation or
vesting thereof and/or the entitlement of the Executive thereto) of any
outstanding equity awards then held by the Executive as of the Severance Date,
including, without limitation, the Equity Award, shall be subject to the
applicable terms of the Equity Plan and the applicable award agreements.


b.If, during the term hereof, the Executive’s employment is terminated by the
Corporation without Cause or by the Executive with Good Reason (an “Involuntary
Termination”), the Corporation shall pay the

3

--------------------------------------------------------------------------------




Executive (in addition to the Accrued Obligations payable in accordance with
Section 5.3(a)) continued Base Salary at the rate in effect on the Severance
Date for a period of twelve (12) months and provide the Executive with continued
medical benefits for twelve (12) months (provided, however, in the event the
Corporation determines it is not commercially reasonable or it cannot provide
such continued benefits due to applicable law or the terms of the benefit plans,
programs, and policies then in effect, the Corporation shall instead pay an
additional $2,000 per month for twelve (12) months in lieu of such continued
benefits) (the foregoing payments and benefits referred to as the “Severance
Benefit”). The Corporation shall pay (or provide, as applicable) the Severance
Benefit to the Executive in substantially equal installments during the twelve
(12) month period commencing on the Executive’s Involuntary Termination in
accordance with the Corporation’s payroll cycle; provided, however, that amounts
that otherwise would be scheduled to be paid during the Release Period (as
defined in Section 5.4(a)) shall accrue and shall be paid on the first payroll
date following the expiration of the Release Period, and, provided, further that
any Incentive Bonus included as part of the Severance Benefit shall be paid on
the later to occur of (i) the first payroll date following the expiration of the
Release Period, and (ii) the date on which incentive bonuses for the applicable
fiscal year are paid to other Corporation officers.


c.Notwithstanding the foregoing provisions of this Section 5.3, if the Executive
breaches his obligations under Section 6 of this Agreement, the Executive shall
no longer be entitled to, and the Corporation shall no longer be obligated to
pay or provide any remaining unpaid portion of the Severance Benefit as of the
date of such breach. Any disputes with respect to the application of this
Section 5.3(c) will be subject to Section 17 hereof; provided that during the
pendency of any such dispute, the Corporation will be entitled to withhold any
payments pursuant to this Section 5.3(c).


d.The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan; (ii) the Executive’s rights under COBRA to continue
participation in medical, dental, hospitalization and such other benefit plans
covered by COBRA; or (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Corporation’s 401(k) plan (if any).


5.4
Release; Exclusive Remedy.



a.As a condition precedent to any Corporation obligation to the Executive
pursuant to Section 5.3(b), the Executive shall, upon or within sixty (60) days
following his last day of employment with the Corporation or, if later, sixty
(60) days following the date on which a Separation from Service (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder) has occurred (the “Release Period”),
provide the Corporation with a valid, executed general release substantially in
the form attached as Exhibit B, and such release agreement shall have not been
revoked by the Executive and shall have become non-revocable, pursuant to, or in
accordance with, any revocation rights afforded by applicable law prior to the
expiration of the Release Period.


b.The Executive agrees that the payments and benefits contemplated by Section
5.3 and the terms of the Equity Award or other equity-based award shall
constitute the exclusive and sole remedy for any termination of his employment
during the term of this Agreement and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment.


5.5
Certain Defined Terms.



a.As used herein, “Cause” shall mean that one or more of the following has
occurred:


i.the Executive has been convicted of, plead guilty or no contest to or entered
into a plea agreement with respect to (x) any felony (under the laws of the
United States or any relevant state, in the circumstances, thereof) or
(y) another crime involving dishonesty or moral turpitude;


ii.the Executive has engaged in any willful misconduct (including any violation
of federal securities laws), gross negligence, act of dishonesty, violence or
threat of violence, in each case, that would reasonably be expected to result in
a material injury to the Corporation or any of its subsidiaries or affiliates;



4

--------------------------------------------------------------------------------




iii.the Executive has materially breached a material written policy of the
Corporation or the rules of any governmental or regulatory body applicable to
the Corporation;


iv.the Executive has willfully failed to perform or uphold his duties under this
Agreement and/or willfully fails to comply with lawful directives of the Board,
which failure does not cease within thirty (30) days after written notice
specifying such failure in reasonable detail is given to the Executive by the
Corporation; or


v.the Executive has materially breached this Agreement or any other contract to
which he is a party with the Corporation.    


b.As used herein, “Disability” shall mean a disability that qualifies the
Executive for benefits under the Corporation’s long-term disability plan.


c.As used herein, “Good Reason” shall mean that one or more of the following has
occurred without the Executive’s written consent:


i.a material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority as set forth in Section 1;


ii.requiring the Executive to report to any person other than the Board, as set
forth in Section 1;


iii.the Corporation’s material breach of this Agreement;


iv.a reduction in the Executive’s Base Salary or a material reduction in the
Executive’s target Incentive Bonus opportunity; or


v.requiring Executive to be based more than fifty (50) miles from the
Corporation’s office at which Executive was principally employed immediately
prior to the date of relocation.


provided that, in any such case, the Executive provides written notice to the
Corporation that the event giving rise to such claim of Good Reason has occurred
within thirty (30) days after the occurrence of such event, and such Good Reason
event remains uncured thirty (30) days after the Executive has provided such
written notice; provided further that any resignation of the Executive’s
employment for “Good Reason” occurs no later than thirty (30) days following the
expiration of such cure period.
5.6
Resignation from Directorships and Officerships. The termination of the
Executive’s employment with the Corporation for any reason shall constitute the
Executive’s resignation from (i) any director, officer or employee position the
Executive has with the Corporation or any of its affiliates and (ii) all
fiduciary positions (including as a trustee) the Executive holds with respect to
any employee benefit plans or trusts established by the Corporation or any of
its affiliates. The Executive agrees that this Agreement shall serve as written
notice of resignation in this circumstance.



5.7
Limitation on Benefits. In the event that it shall be determined that any
payment, distribution or other action by the Corporation to or for the benefit
of the Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, including any additional
payments required under this Section 5.7 (a “Payment”)) would be subject to any
excise tax imposed by Section 4999 of the Code, together with any interest and
penalties imposed with respect thereto (an “Excise Tax”), the following
provisions shall apply:



(a)
If, immediately prior to the Relevant 280G Event, the Payments are eligible for
the shareholder approval exemption under Section 280G(b)(5)(B) of the Code,
then: (i) the Corporation shall submit the Payments for shareholder approval to
the extent necessary for no Excise Tax to be due and (ii) the Executive shall
execute such releases or other documents necessary to seek to obtain the
requisite shareholder approval in a manner satisfying Section 280G(b)(5)(B) of
the Code. For purposes of this Section 5.7, “Relevant 280G Event” means the
relevant change in ownership or effective control, or change in the ownership of
a substantial portion of the assets, of a corporation (all within the meaning of
Section 280G of the Code), that will or may result in Payments becoming subject
to the Excise Tax.


5

--------------------------------------------------------------------------------






(b)
(i)     If the Corporation is not legally eligible to conduct the shareholder
vote described in clause (i) of the preceding paragraph such that an Excise Tax
would otherwise be imposed then the Payment will be either (A) delivered in
full, or (B) delivered as to such lesser extent which would result in no portion
of such Payment being subject to the Excise Tax whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of the Payment, notwithstanding that all
or some portion of such Payment may be taxable under Section 4999 of the Code.



(ii)All determinations required to be made under this Section 5.7(b) and the
assumptions to be utilized in arriving at such determination, shall be made by
the Corporation’s independent public accountants or another qualified
professional services firm of national reputation designated by the Corporation
(the “Accounting Firm”). All fees and expenses of the Accounting Firm shall be
borne solely by the Corporation. Any determination by the Accounting Firm shall
be binding upon the Corporation and the Executive.


6.
Protective Covenants. In consideration for the compensation and benefits
provided to the Executive by the Corporation under this Agreement, including,
without limitation, specialized training and access to Confidential Information,
the Executive hereby agrees to the following protective covenants. The Executive
expressly agrees that the covenants in this Section 6 shall continue in effect
through the entire Restricted Period (as defined in Section 6.3) regardless of
whether the Executive is then entitled to receive any further payments or
benefits from the Corporation. For purposes of this Section 6, the Corporation
shall mean the Corporation together with its subsidiaries and affiliates.

 
6.1
Confidential Information.



a.The Executive agrees at all times during the term of this Agreement and
thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Corporation, any of the Corporation’s Confidential Information or
to disclose to any person, firm or entity any of the Corporation’s Confidential
Information except (i) as authorized in writing by the Corporation’s Board or
(ii) as required by law. The Executive understands that “Confidential
Information” means any information that relates to the Corporation’s actual or
planned business or research and development, technical data, trade secrets or
know-how, including, but not limited to, research, product plans or information
regarding the Corporation’s products or services and markets therefor, customer
lists and customers, software, developments, inventions, processes, formulas,
technology, designs, algorithms, protocols, computer programs, user interface
designs, drawings, engineering, hardware configuration information, marketing,
finances or business information. The Executive further understands that
Confidential Information does not include any of the foregoing items that is or
becomes publicly known through no wrongful act or omission of the Executive or,
to the Executive’s knowledge, of others who were under confidentiality
obligations as to the item or items involved or new versions thereof.
Concurrently herewith, the Executive shall execute the Corporation’s standard
form of Confidential Information and Invention Assignment Agreement.


b.The Executive agrees that he will not, during the term of this Agreement,
knowingly improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that he will not
bring onto the premises of the Corporation any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.


6.2
Inventions.



a.The Executive has attached hereto as Exhibit C a list describing all
inventions, original works of authorship, developments, improvements and trade
secrets that (i) were made by the Executive prior to his employment with the
Corporation, (ii) belong to him, and (iii) are not assigned to the Corporation
hereunder (collectively, “Prior Inventions”), or, if no such list is attached,
the Executive represents that there are no such Prior Inventions. The Executive
agrees that he will not incorporate, or permit to be incorporated, any Prior
Invention owned by him or in which he has an interest into a Corporation
product, process or service without the Corporation’s prior written consent.
Nevertheless, if, in the course of his employment with the Corporation, the
Executive incorporates into a Corporation product, process or service a Prior
Invention owned by him or in which he has an interest, he hereby grants to the
Corporation a nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
transferable, sublicensable, worldwide license to reproduce, make derivative
works of, distribute, perform, display, import, make, have made, modify, use,
sell, offer to sell, and

6

--------------------------------------------------------------------------------




exploit in any other way such Prior Invention as part of or in connection with
such product, process or service, and to practice any method related thereto.


b.The Executive agrees that he will promptly make full written disclosure to the
Corporation, will hold in trust for the sole right and benefit of the
Corporation, and hereby assigns to the Corporation, or its designee, all his
rights, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, algorithms,
protocols, computer programs, user interface designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which he may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, that are both within the scope of his employment and during the period
of time he is in the employment of the Corporation (collectively, “Inventions”),
except as provided in Section 6.2(e). The Executive further acknowledges that
all original works of authorship which are made by him (solely or jointly with
others) both within the scope of and during the period of his employment with
the Corporation and which are protectable by copyright are “works made for hire”
as that term is defined in the United States Copyright Act. The Executive
understands and agrees that the decision whether or not to commercialize or
market any Invention is within the Corporation’s sole discretion and for the
Corporation’s sole benefit and that no royalty will be due to him as a result of
the Corporation’s efforts to commercialize or market any such Invention.


c.The Executive agrees to keep and maintain adequate and current written records
of all Inventions during the term of his employment with the Corporation. The
records will be in the form of notes, sketches, drawings and any other format
that may be specified by the Corporation. The records will be available to and
remain the Corporation’s sole property at all times.


d.The Executive agrees to assist the Corporation, or its designee, at the
Corporation’s request and expense, in every proper way to secure the
Corporation’s rights in any Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including, but not limited to, the disclosure to the Corporation of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Corporation deems necessary in order to apply for and obtain such rights and
in order to assign and convey to the Corporation, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. The Executive further agrees that his
obligation to execute or cause to be executed, when it is in his power to do so,
any such instrument or papers shall continue after the termination of his
employment with the Corporation. If the Corporation is unable because of the
Executive’s mental or physical incapacity or for any other reason to secure his
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering any Inventions or original
works of authorship assigned to the Corporation as above, then the Executive
hereby irrevocably designates and appoints the Corporation and its duly
authorized officers and agents as his agent and attorney in fact, to act for and
in his behalf and stead but solely for the purposes of executing and filing any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by him.


e.The Executive understands that the provisions of this Agreement requiring
assignment of Inventions to the Corporation do not apply to any Invention that
he has developed entirely on his own time without using the Corporation’s
equipment, supplies, facilities, trade secret information or Confidential
Information (an “Other Invention”) except for those Other Inventions that either
(i) relate at the time of conception or reduction to practice of such Other
Invention to the Corporation’s business, or actual or demonstrably anticipated
research or development of the Corporation or (ii) result from any work that he
performed for the Corporation. The Executive will advise the Corporation
promptly in writing of any Invention that he believes constitutes an Other
Invention and is not otherwise disclosed on Exhibit C. The Executive agrees that
he will not incorporate, or permit to be incorporated, any Other Invention owned
by him or in which he has an interest into a Corporation product, process or
service without the Corporation’s prior written consent. Notwithstanding the
foregoing sentence, if, in the course of the Executive’s employment with the
Corporation, he incorporates into a Corporation product, process or service an
Other Invention owned by him or in which he has an interest, he hereby grants to
the Corporation a nonexclusive, royalty-free, fully paid-up, irrevocable,
perpetual, transferable, sublicensable, worldwide license to reproduce, make
derivative works of, distribute, perform, display, import, make, have made,
modify, use, sell, offer to sell, and exploit in any other

7

--------------------------------------------------------------------------------




way such Other Invention as part of or in connection with such product, process
or service, and to practice any method related thereto.


6.3
No Competing Employment. The Executive acknowledges that the nature of the
Corporation’s business and Executive’s position with the Corporation is such
that if the Executive were to become employed by, or substantially involved in,
the business of a competitor of the Corporation during the twelve (12) months
following the termination of Executive’s employment with the Corporation, it
would be very difficult for the Executive not to rely on or use the
Corporation’s trade secrets and Confidential Information. Thus, to avoid the
inevitable disclosure of the Corporation’s trade secrets and confidential
information, and to protect such trade secrets and Confidential Information and
the Corporation’s relationships and goodwill with customers, during the
Executive’s employment with the Corporation and for a period of twelve (12)
months after the date the Executive’s employment with the Corporation terminates
for any reason (the “Restricted Period”), the Executive shall not directly or
indirectly engage in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
have any direct or indirect ownership interest in, or directly or indirectly
participate in the financing, operation, management or control of, any person,
firm, corporation or business located anywhere in the continental United States
where the Corporation presently conducts business or conducts business at any
time during the Restricted Period that competes with the Corporation in the
business of (i) providing software and IT systems and services to community and
rural hospitals and/or long-term care/skilled nursing facilities, and (ii)
healthcare systems (a “Competitive Business”); provided that the Executive may
perform services for an entity that is engaged in a Competitive Business to the
extent that (i) his services are performed solely and exclusively in connection
with a line of business that the Corporation has not engaged in, and that does
not compete with any business that the Corporation has engaged in, during the
term of this Agreement and (ii) the entity for which the Executive is performing
services does not derive more than 20% of its revenue (either alone or together
with its affiliates) from the Competitive Business; and provided further,
however, that the Executive may purchase and hold only for investment purposes
less than two percent (2%) of the shares of any corporation in competition with
the Corporation whose shares are regularly traded on a national securities
exchange or inter-dealer quotation system, and provided further that the
Executive may provide services to any business or entity that has a line of
business, division, subsidiary or other affiliate that is a Competitive Business
if, during the Restricted Period, the Executive is not employed directly in such
line of business or division or by such subsidiary or other affiliate that is a
Competitive Business and is not involved directly in the management, supervision
or operations of such line of business, division, subsidiary or other affiliate
that is a Competitive Business. For purposes of the foregoing proviso, the
Executive may provide services in a position with oversight for a Competitive
Business, but only so long as the Executive agrees to recuse himself and to
refrain from any participation in discussions or deliberations relating to the
Competitive Business.



6.4
Non-Solicitation of Employees. During the Restricted Period, the Executive shall
not directly or indirectly solicit, induce, recruit, encourage, take away, or
hire (or attempt any of the foregoing actions) or otherwise cause (or attempt to
cause) any officer, representative, agent, director, employee or independent
contractor of the Corporation to leave his or her employment or engagement with
the Corporation either for employment with the Executive or with any other
entity or person, or otherwise interfere with or disrupt (or attempt to disrupt)
the employment or service relationship between any such individual and the
Corporation. The Executive will not be deemed to have violated this Section 6.4
if employees respond to general advertisements for employment or if the Board
provides prior written consent to the activities of the Executive (all such
requests for consent will be given good faith consideration by the Board).



6.5
Non-Solicitation of Customers. During the Restricted Period, the Executive shall
not directly or indirectly induce or attempt to induce customers, clients,
vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of the Corporation to divert their business
away from the Corporation, and the Executive will not otherwise directly or
indirectly interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between the Corporation and any of its
customers, clients, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners. The term “customers, clients,
vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners” in this Agreement means those customers,
clients, vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents or partners of the Corporation with whom Executive did
business or had a business relationship on behalf of the Corporation, or
actively solicited or marketed on behalf of the Corporation.




8

--------------------------------------------------------------------------------




6.6
Non-Disparagement. The Executive agrees that at no time during his employment
with the Corporation or thereafter shall he make, or cause or assist any other
person to make, any statement or other communication to any third party which
impugns or attacks, or is otherwise critical of, the reputation, business or
character of the Corporation, Francisco Partners or any of their respective
affiliates, or any of their respective directors, officers, representatives,
agents or employees. The Corporation agrees, in turn, that it will not make, in
any authorized corporate communications to third parties, and it will direct the
members of the Board, not to make, cause or assist any other person to make, any
statement or other communication to any third party which impugns or attacks, or
is otherwise critical of, the reputation, business or character of the
Executive. Nothing in this Section 6.6 or any other provision in this Agreement
shall prevent any party from providing truthful testimony in any legal
proceeding or governmental investigation or as is otherwise required by law.



6.7
Returning Corporation Documents. The Executive agrees that at the time of
leaving the employ of the Corporation, he will deliver to the Corporation (and
will not keep in his possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence
(including emails), specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any items developed
by him pursuant to his employment with the Corporation or otherwise belonging to
the Corporation, its successors or assigns, including, but not limited to, those
records maintained pursuant to Section 6.2(c). The Executive is not required to
return any personal items; documents, files, or materials containing personal
information (except to the extent such materials also contain Confidential
Information); or documents or agreements of which he is a party. In the event of
the termination of the Executive’s employment, the Executive agrees to sign and
deliver the “Termination Certification” attached hereto as Exhibit D.



6.8
Confidentiality of Agreement. The Executive agrees that, except as may be
required by applicable law or legal process, during his employment with the
Corporation and thereafter, he shall not disclose the terms of this Agreement to
any person or entity other than the Executive’s accountants, financial advisors,
attorneys or spouse, provided that such accountants, financial advisors,
attorneys and spouse agree not to disclose the terms of this Agreement to any
other person or entity.



6.9
Understanding of Covenants. The Executive represents that he (i) is familiar
with the foregoing confidentiality, invention assignment, non-solicitation,
non‑competition and non‑disparagement covenants, (ii) is fully aware of his
obligations hereunder, (iii) agrees to the reasonableness of the length of time,
scope and geographic coverage of the foregoing covenants, and (iv) agrees that
such covenants are necessary to protect the Corporation’s confidential and
proprietary information, good will, stable workforce, and customer relations.



6.10
Remedy for Breach. The Executive agrees that a breach of any of the covenants of
this Section 6 would cause material and irreparable harm to the Corporation that
would be difficult or impossible to measure, and that damages or other legal
remedies available to the Corporation for any such injury would, therefore, be
an inadequate remedy for any such breach. Accordingly, the Executive agrees that
if he breaches any term of this Section 6, the Corporation shall be entitled, in
addition to and without limitation upon all other remedies the Corporation may
have under this Agreement, at law or otherwise, to obtain injunctive or other
appropriate equitable relief, without bond or other security, to restrain any
such breach. Such equitable relief in any court shall be available to the
Corporation in lieu of, or prior to or pending determination in any arbitration
proceeding. The Executive further agrees that the Restricted Period shall be
extended by the same amount of time that Executive is in breach of any provision
of this Section 6.



7.
Defense of Claims. The Executive agrees that, during the term hereof, and for a
period of five (5) years after termination of the Executive’s employment, upon
request from the Corporation, the Executive will cooperate with the Corporation
in the defense of any claims or actions that may be made by or against the
Corporation that affect the Executive’s prior areas of responsibility, except if
the Executive’s reasonable interests are adverse to the Corporation in such
claim or action. The Corporation agrees that it shall reimburse the reasonable
out of pocket costs and attorney fees the Executive actually incurs in
connection with him providing such assistance or cooperation to the Corporation,
in accordance with the Corporation’s standard policies and procedures as in
effect from time to time, provided that the Executive shall have obtained prior
written approval from the Corporation for any travel or legal fees and expenses
incurred by him in connection with his obligations under this Section 7.

   
8.
Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Corporation, and no special or separate


9

--------------------------------------------------------------------------------




fund shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Corporation may make to aid the Corporation
in meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Corporation hereunder, such right shall be no
greater than the right of an unsecured creditor of the Corporation.


9.
Withholding. Notwithstanding anything else herein to the contrary, the
Corporation may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes or other
amounts as may be required to be withheld pursuant to any applicable law,
regulation or contract.



10.
Assignment; Binding Effect.



10.1
By the Executive. This Agreement and any and all rights, duties, obligations or
interests hereunder shall not be assignable or delegable by the Executive.



10.2
By the Corporation. This Agreement and all of the Corporation’s rights and
obligations hereunder shall not be assignable by the Corporation except as
incident to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Corporation’s assets.



10.3
Binding Effect. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto, any successors to or assigns of the Corporation and the
Executive’s heirs and the personal representatives of the Executive’s estate.



11.
Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.



12.
Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.



13.
Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
Minnesota applicable to contracts executed in and to be performed in that State.



14.
Survival of Certain Provisions. The rights and obligations set forth in Sections
5, 6, 7, 9, 13, 15 and 17 shall survive any termination or expiration of this
Agreement.



15.
Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope. As of the date hereof, this
Agreement supersedes all prior and contemporaneous agreements of the parties
hereto that directly or indirectly bear upon the subject matter hereof. Any
prior negotiations, correspondence, agree-ments, proposals or understandings
relating to the subject matter hereof shall be deemed to be of no force or
effect, and the parties to any such other negotiations, commitments, agreements
or writings shall have no further rights or obligations thereunder. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.



16.
Modifications, Waivers. This Agreement may not be amended, modified or changed
(in whole or in part), except by an instrument in writing signed by both parties
hereto; provided that this Agreement and the term hereof may be terminated by
the Corporation in accordance with the terms of this Agreement. The waiver by
either party of compliance with any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other provision of
this Agreement, or of any subsequent breach by such party of a provision of this
Agreement.



17.
Arbitration. Except as provided in Section 6.10, the Executive and the
Corporation agree that to the extent permitted by law, any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof, or the Executive’s employment by the Corporation or any
termination thereof, will be settled by arbitration to be held at a location in
Minneapolis, Minnesota in accordance with the National Rules for the Resolution
of Employment Disputes then in effect of the American Arbitration Association.
The arbitrator may grant injunctions or other relief in such dispute or
controversy.


10

--------------------------------------------------------------------------------




The decision of the arbitrator will be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction. The Corporation and the Executive each will
separately pay its costs and expenses of the arbitration, unless the arbitrator
determines otherwise in accordance with applicable law.


18.
Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:



if to the Corporation:
Healthland, Inc.
1600 Utica Avenue South, Suite 300
Minneapolis, MN 55416
Attn: Board of Directors


with a copy to
Francisco Partners
One Letterman Drive
Building C - Suite 410
San Francisco, CA 94129
Attn: Brian Decker


if to the Executive, to the address most recently on file in the payroll records
of the Corporation.
19.
Code Section 409A.



19.1
In General. This Agreement is intended to meet the requirements of Section 409A
of the Code, and shall be interpreted and construed consistent with that intent.
The Severance Benefit is intended to be exempt from Section 409A and shall be
interpreted and administered in accordance with such intention.



19.2
Payments subject to Section 409A. Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:



a.If the Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s Separation from
Service (the “Separation Date”), and if an exemption from the six (6) month
delay requirement of Code Section 409A(a)(2)(B)(i) is not available, then no
such payment shall be made or commence during the period beginning on the
Separation Date and ending on the date that is six months following the
Separation Date or, if earlier, on the date of the Executive’s death. The amount
of any payment that would otherwise be paid to the Executive during this period
shall instead be paid to the Executive on the first day of the first calendar
month following the end of the period. Each payment hereunder is intended to
constitute a separate payment from each other payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).


b.Payments with respect to reimbursements of expenses or benefits or provision
of fringe or other in-kind benefits shall be made on or before the last day of
the calendar year following the calendar year in which the relevant expense or
benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.



11

--------------------------------------------------------------------------------




20.
“Blue-Pencil”. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, or as applied to any circumstances, under
the laws of any jurisdiction which may govern for such purpose, then such
provision shall be deemed, to the extent allowed by the laws of such
jurisdiction, to be modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, either generally or as
applied to such circumstance, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.



21.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.



22.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.




12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the date set forth above.
“CORPORATION”
By:
/s/ Tom Linge
 
 
Name:
Tom Linge
 
 
Title:
Assistant Controller





“EXECUTIVE”
                        
/s/ Chris Bauleke
Chris Bauleke




13

--------------------------------------------------------------------------------




Exhibit A


OTHER BUSINESS ACTIVITIES



A - 1

--------------------------------------------------------------------------------




Exhibit B






This General Release of all Claims (this “Agreement”) is entered into by
_________________ (the “Executive”) and Healthland Holdings, Inc. (the
“Company”), effective as of ___________________, but subject to the Executive’s
right to revoke as set forth in Section 3(c).
In consideration of the promises set forth in the Employment Agreement between
the Executive and the Company, dated ___________________ (the “Employment
Agreement”), the Executive and the Company agree as follows:
1.Return of Property. All Company files, access keys, desk keys, ID badges,
computers, electronic devices, telephones and credit cards, and such other
property of the Company as the Company may reasonably request, previously in the
Executive’s possession or control has been returned to the Company.


2.Severance. The Company shall pay to the Executive the Severance Benefit (as
defined in the Employment Agreement between the Company and the Executive dated
as of December __, 2013 (the “Employment Agreement”)) in accordance with, and
subject to, the provisions of the Employment Agreement.


3.General Release and Waiver of Claims.


(a)Release. Having consulted with counsel, the Executive, on behalf of himself
and each of his respective heirs, executors, administrators, representatives,
agents, insurers, successors and assigns (collectively, and including the
Executive, the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company, its subsidiaries and affiliates (including
without limitation Francisco Partners) and each of their respective officers,
employees, directors, members, shareholders, parents, subsidiaries and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, whether known or unknown, arising out of (i)
the Executive’s employment relationship with and service as an employee, officer
or director of the Company or any parents, subsidiaries or other affiliated
companies and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date Executive signs this Release; provided, however, that the
Executive does not release, discharge or waive any rights to (1) payments and
benefits provided under this Agreement, (2) vested benefit claims under any
employee benefit plans in which Executive is a participant by virtue of his
employment with the Company, and (3) any rights to indemnification the Executive
may have in accordance with applicable law or by the Company or its affiliates
or under any director and officer liability insurance maintained by the Company
or its affiliates with respect to liabilities arising as a result of the
Executive’s service as an officer or director, if applicable, and employee of
the Company or affiliate, and (4) unemployment compensation or workers
compensation or COBRA benefits or to claims arising after the date Executive
signs this Agreement. This Paragraph 3(a) does not apply to any Claims that the
Releasors may have as of the date the Executive signs this Agreement arising
under the Federal Age Discrimination in Employment Act of 1967, as amended, and
the applicable rules and regulations promulgated thereunder (“ADEA”) or any
other claims that may not be released as a matter of law. Claims arising under
ADEA are addressed in Paragraph 3(c) of this Agreement.


(b)Unknown Claims. The Executive acknowledges that he may hereafter discover
Claims or facts in addition to or different from those which the Executive now
knows or believes to exist with respect to the subject matter of this release
and which, if known or suspected at the time of executing this release, may have
materially affected this release or the Executive’s decision to enter into it.
Nevertheless, the Executive, on behalf of himself and the other Releasors,
hereby waives any right or Claim that might arise as a result of such different
or additional Claims or facts.


(c)Specific Release of ADEA Claims. In further consideration of the payments and
benefits provided to the Executive under this Agreement, the Executive, on
behalf of himself and the other Releasors, hereby unconditionally releases and
forever discharges the Releasees from any and all Claims arising under ADEA that
the Releasors may have as of the date the Executive signs this Agreement. By
signing this Agreement, the Executive hereby acknowledges and confirms the
following: (i) the Executive was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Agreement and to have such attorney explain to the Executive the terms of this
Agreement, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than [21]
days to consider the terms of this

B - 1

--------------------------------------------------------------------------------




Agreement and to consult with an attorney of his choosing with respect thereto;
(iii) the Executive knowingly and voluntarily accepts the terms of this
Agreement; and (iv) the Executive is providing this release and discharge only
in exchange for consideration in addition to anything of value to which the
Executive is already entitled. The Executive also understands that he has seven
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company with a written
notice of his revocation of the release and waiver contained in this paragraph.


(d)No Assignment. The Executive represents and warrants that he has not assigned
any of the Claims being released under this Agreement. The Company may assign
this Agreement, in whole or in part, to any affiliated company, including
subsidiaries of the Company, or any successor in interest to the Company.


4.Proceedings.


(a)General Agreement Relating to Proceedings. The Executive has not filed, and
except as provided in Paragraphs 4(b) and 4(c), the Executive agrees not to
initiate or cause to be initiated on his behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body relating to his employment or the termination of his
employment, other than with respect to the obligations of the Company to the
Executive under this Agreement or any indemnification rights the Executive may
have as listed in Paragraph 3(a) (each, individually, a “Proceeding”), and
agrees not to participate voluntarily in any Proceeding. The Executive waives
any right he may have to benefit in any manner from any relief (whether monetary
or otherwise) arising out of any Proceeding.


(b)Proceedings Under ADEA. Paragraph 4(a) shall not preclude the Executive from
filing any complaint, charge, claim or proceeding challenging the validity of
the Executive’s waiver of Claims arising under ADEA (which is set forth in
Paragraph 3(c) of this Agreement). However, both the Executive and the Company
confirm their belief that the Executive’s waiver of claims under ADEA is valid
and enforceable, and that their intention is that all claims under ADEA will be
waived.


(c)Certain Administrative Proceedings. In addition, Paragraph 4(a) shall not
preclude the Executive from filing a charge with, or participating in any
administrative investigation or proceeding by, the Equal Employment Opportunity
Commission or another fair employment practices agency. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with a charge filed by any other entity or individual, or by any
federal, state or local agency.


5.Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.


6.Nonadmission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company.


7.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Minnesota applicable to contracts executed in and
to be performed in that State.


8.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in accordance with the provisions of Section 17 of the Employment
Agreement.


9.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:


To the Company:
Healthland Holdings, Inc.
1600 Utica Avenue South, Suite 300
Minneapolis, MN 55416
Attn: Board of Directors


with a copy to



B - 2

--------------------------------------------------------------------------------




Francisco Partners
One Letterman Drive
Building C - Suite 410
San Francisco, CA 94129
Attn: Brian Decker


To the Executive:
The address most recently on file in the payroll records of the Company.
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.



B - 3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
COMPANY
By:
 
 
 
Its:
 



THE EXECUTIVE
    
 
 
Name:
 
 
Address:
 




B - 4

--------------------------------------------------------------------------------




Exhibit C




LIST OF PRIOR INVENTIONS
If you have Prior Inventions, please list them in the space below. If you do not
have any Prior Inventions or you would like to include additional Prior
Inventions on separate pages, check the appropriate box at the bottom of the
page.
Title
Date
Identifying Number or Brief Description















Check the following as applicable:
__ All of my Prior Inventions are listed above
_X_ I have no Prior Inventions
__ I have attached additional sheets describing by Prior Inventions


Signature of Executive:
/s/ Chris Bauleke
 
 
Print Name of Executive:
Chris Bauleke
 
 
Date:
6/24/2013




C - 1

--------------------------------------------------------------------------------




Exhibit D




HEALTHLAND HOLDINGS, INC.
TERMINATION CERTIFICATION
I certify that I do not have in my possession, nor have I failed to return, any
devices, records, data, notes, reports, proposals, lists, correspondence
(including emails), specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Healthland Holdings, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Corporation”).
I further certify that I have complied with and will comply with all the terms
of my Employment Agreement with the Corporation dated ___________________,
including, but not limited to, the reporting of any Inventions or Other
Inventions (as such terms are defined therein) and the obligations set forth in
Section 6 thereof.
Date: ___________________
 
(Executive's Signature)
 
 
(Type/Print Executive's Name)




D - 1